Citation Nr: 0736307	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  02-07 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for thoracolumbar strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tendonitis of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tendonitis of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1998 to August 2000.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2006.  This matter was 
originally on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran's thoracolumbar strain is manifested by 
muscle spasm, pain, and flexion to at least 50 degrees.  
There is no evidence of loss of lateral spine motion, 
positive Goldthwaite's sign, listing to one side, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space. There are no identified 
neurological disorders associated with her thoracolumbar 
spine.

2.  The veteran's right knee tendonitis is manifested by pain 
and flexion to at least 135 degrees.  There is no evidence of 
limitation of extension, arthritis, ankylosis, recurrent 
lateral instability or subluxation, dislocated semilunar 
cartilage, removal of semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum.  

3.  The veteran's right foot tendonitis is manifested by pain 
and tenderness.  There is no evidence of a weak foot, pes 
cavus, Morton's disease, hallux valgus, hallux rigidus, 
hammer toes, or malunion or nonunion of the metatarsal bones.  


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the 
schedular criteria for the assignment of an evaluation of 20 
percent, but no higher, for service-connected thoracolumbar 
strain have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5295 (2002), Diagnostic Code 5237 
(2006).

2.  Since the effective date of service connection, the 
schedular criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected tendonitis of the 
right knee have not been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5024, 5260 (2006).

3.  Since the effective date of service connection, the 
schedular criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected tendonitis of the 
right knee have not been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
5284 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's June 2006 Remand, the Appeals 
Management Center (AMC) requested the veteran to identify 
medical providers for treatment for her service-connected 
thoracolumbar strain, tendonitis of the right knee, and 
tendonitis of the right foot disabilities, obtained VA 
treatment records based on the veteran's response, scheduled 
VA examinations for the veteran's thoracolumbar strain, 
tendonitis of the right knee, and tendonitis of the right 
foot, and issued a supplemental statement of the case (SSOC).  
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's June 2006 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in August 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  The August 2006 letter informed her that additional 
information or evidence was needed to support her claim, and 
asked her to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In addition, the August 2006 letter advised 
of how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to her, since she was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in June 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in April 2001, May 
2003, and April 2007. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since she was last examined.  38 C.F.R. § 3.327(a).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of 
disability evaluations following awards of service connection 
for thoracolumbar strain, tendonitis of right knee, and 
tendonitis right foot.  As such, it is not the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

a.	Thoracolumbar strain

The veteran's thoracolumbar strain has been evaluated 
analogous to a lumbosacral strain under hyphenated Diagnostic 
Code 5299-5295. See 38 C.F.R. § 4.20; see also 38 C.F.R. § 
4.27 (A hyphenated code is used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation). The spine 
rating criteria have been changed twice since the veteran's 
claim was received by the RO, and since issuance of the July 
2001 rating decision for that matter.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage. The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to him. The new rating criteria, however, 
may be applied only prospectively from the effective date of 
the change forward, unless the regulatory change specifically 
permits retroactive application. 38 U.S.C.A. § 5110(g); VA 
O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. 
Op. No. 3-2000 (April 10, 2000). See 38 C.F.R. § 3.114.

Under the former Diagnostic Code 5295, a lumbosacral strain 
with only slight subjective symptoms warrants a 0 percent 
rating; a strain with characteristic pain on motion warrants 
a 10 percent rating; a strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position warrants a 20 percent rating; and a severe 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warranted a 40 percent rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

The clinical evidence of record indicates that in April 2001, 
the veteran demonstrated no swelling, tenderness, deformity, 
abnormal posture, or limitation of motion.  In June 2002, the 
veteran demonstrated no focal back tenderness, good forward 
flexion, and no scoliosis.  X-rays of the dorsal spine showed 
no significant abnormality of the vertebral bodies or 
fracture.  Disc spaces were noted to be preserved.  In August 
2002, the veteran demonstrated no focal back tenderness, good 
forward flexion, and no scoliosis.  On May 21, 2003, the 
veteran demonstrated no deformity, tenderness over the spine 
and over paraspinous muscles, flexion to 90/95 degrees, 
extension, bending, and rotation to 30/35 degrees with pain.  
On May 29, 2003, the veteran demonstrated flexion to 50 
degrees, extension and lateral flexion to 30 degrees, 
rotation to 45 degrees.  However, the examiner noted that the 
veteran demonstrated "near-normal range of motion."  In 
April 2007, the veteran demonstrated no increased kyphosis or 
scoliosis, flexion to 85 degrees, extension to 20 degrees, 
lateral flexion to the right and left to 30 degrees, and 
lateral rotation to the right and left to 30 degrees with 
pain at the extremes of motion.

The Board notes that the veteran reported in June 2002 that 
she had spasms and pain ever since she first injured her back 
in the military.  Other VA treatment records also reveal that 
the veteran complained of persistent mid-/low back pain and 
spasm.  VA treatment records mentioned no clinical evidence 
of muscle spasm, and at the VA examinations in April 2001 and 
April 2007 the veteran demonstrated no paraspinal muscle 
spasm.  However, a September 2004 letter authored by a VA 
physician states that the veteran has had back spasms that 
have not responded to exercise and muscle relaxants and that 
x-rays of her lower back when she has been in acute pain 
showed straightening of the lumbar curve consistent with 
severe muscle spasm.  

With respect to the above criteria, the evidence approximates 
a 20 percent rating but no higher.  Although there is no 
objective evidence on extreme forward bending, there is 
evidence of muscle spasm.  However, a 40 percent rating 
cannot be granted under the former criteria because there is 
no evidence that the veteran has ever demonstrated listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Effective from September 26, 2003, disabilities of the 
thoracic spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005). The Formula 
provides the following ratings, in relevant part:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but no more than 
sixty degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees.

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees. Id., Note (4).  

Applying the range of motion measurements to the general 
ratings formula, a higher rating is not warranted. The 
veteran's forward flexion has always been to at least 50 
degrees.  Thus, range of motion demonstrations exceed the 
required limits for a 40 percent rating under the new 
criteria.

There are higher ratings available under the General Formula; 
however, they require proof of ankylosis, which is not 
present here. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension". See id., Note (5).  The 
record does not show that the veteran has ankylosis of any 
portion of her spine. As a result, ratings of 100 and 50 
percent are not warranted

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006), at Note 
(1).  However, there is no showing that the veteran now 
objectively manifests neurologic symptoms as a consequence of 
the service-connected thoracolumbar spine disorder.  

No positive straight leg raising or evidence of radiculopathy 
was noted in April 2001.  An August 2002 discharge note 
indicates that straight leg raise was negative except 
hamstring tightness.  A September 2002 rheumatology 
consultation sheet indicates that the veteran reported that 
her legs go numb lasting a couple of minutes but denied any 
paresis of the lower extremities.  Neurological examination 
demonstrated 5/5 strength in lower extremities, sensory 
normal to light touch and pinprick in the lower extremities, 
deep tendon reflexes were 2+ bilaterally and symmetric, and 
straight leg raise was negative when seated at 90 degrees.  
Impression was chronic low back pain without focal 
neurological deficits.  The May 2003 VA examination report 
indicated that in the supine position, straight-leg raising 
was done to 85 degrees without producing pain, strength was 
5/5 in all distal muscle groups of the lower extremities, 
deep tendon reflexes were 3+ throughout with down going toes 
on Babinski's test.  Sensation was intact in the lower 
extremities distally to the modalities of two point 
discrimination, vibration and position sense.   A March 2006 
primary care progress note reported negative straight leg 
raise bilaterally, neurovascular intact bilaterally.

In sum, the veteran's thoracolumbar strain is manifested by 
muscle spasm, pain, and flexion to at least 50 degrees.  
There is no evidence of loss of lateral spine motion, 
positive Goldthwaite's sign, listing to one side, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space. There are no identified 
neurological disorders associated with her thoracolumbar 
spine. Therefore, the Board concludes that a 20 percent 
disability rating, but no higher, is warranted for 
thoracolumbar strain.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 
(1995). Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  These factors have been taken into 
consideration in awarding a 20 percent disability rating.  
The Board notes that the April 2007 VA examiner noted that 
flare-ups occurred with repetitive use, bending, and twisting 
activities and that repetitive use did cause increasing 
aching, pain, soreness, tenderness and fatigability.  
However, the examiner noted that no change was noted in the 
office examination and that any other range of motion change 
was speculative.  Thus, there is no persuasive evidence of 
additional functional loss so as to warrant a scheduler 
rating in excess of 20 percent.

b.	Tendonitis of the right knee

The veteran's tendonitis of the right knee has been evaluated 
analogous to a tenosynovitis under hyphenated Diagnostic Code 
5099-5024.  See 38 C.F.R. § 4.20; see also 38 C.F.R. § 4.27.  
The code provides that, "The diseases under diagnostic codes 
5013 through 5024 will be rated on limitation of motion of 
affected parts...." 38 C.F.R. § 4.71a, Diagnostic Code 5024.  
The veteran's right knee tendonitis is currently evaluated as 
10 percent disabling. 

The limitation of motion criteria for knees are found in 
Diagnostic Code 5260, which measures flexion, and Diagnostic 
Code 5261, which measures extension. A rating greater than 10 
percent is available for flexion limited to 30 degrees or 
less. 38 C.F.R. § 4.71a, Diagnostic Code 5260. At the April 
2001 VA examination, the veteran's right knee demonstrated no 
limitation of motion.  A September 2002 rheumatology 
consultation note indicates that the veteran demonstrated 
full range of motion, active and passive, all joints of the 
lower extremities.  At the April 2007 VA examination, the 
veteran's right knee flexion measured 135 degrees.  Thus, the 
Board finds that the veteran has not demonstrated right knee 
flexion limited to the 30 degrees necessary to warrant a 20 
percent or higher rating.

A rating greater than 10 percent is also available for 
extension that is limited to 15 degrees or greater. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. As noted above, the veteran 
had full range of motion in the knees in April 2001 and 
September 2002; and the veteran's extension measured zero 
degrees at the April 2007 VA examination.   Thus, the Board 
finds that the veteran has not demonstrated right knee 
extension limited to the 15 degrees necessary to warrant a 20 
percent or higher rating.

Therefore, the veteran's right knee has not demonstrated the 
necessary limitation of motion necessary for an increased 
rating pursuant to Diagnostic Code 5024.

Nor is a higher rating available under any other diagnostic 
code used to rate knee conditions as these diagnostic codes 
are clearly not applicable because the record shows no 
evidence of arthritis (Diagnostic Code 5003), ankylosis 
(Diagnostic Code 5256), recurrent lateral instability or 
subluxation (Diagnostic Code 5257), dislocated semilunar 
cartilage (Diagnostic Code 5258), removal of semilunar 
cartilage (Diagnostic Code 5259), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263). 

In sum, the veteran's right knee tendonitis is manifested by 
pain and flexion to at least 135 degrees.  Therefore, the 
Board concludes that no higher than a 10 percent disability 
is warranted for right knee tendonitis.

With respect to 38 C.F.R. § 4.40 which allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and weakened movement, excess 
fatigability and incoordination, these factors have been 
taken into consideration in awarding a 10 percent disability 
rating.  The Board notes that the April 2007 VA examiner 
noted that repetitive use did cause increased aching, pain, 
soreness, tenderness, and fatigability, but no change was 
noted in the office examination and that any other range of 
motion change was speculative.  Thus, there is no persuasive 
evidence of additional functional loss so as to warrant a 
scheduler rating in excess of 10 percent.

c.	Tendonitis of the right foot

The veteran's tendonitis of the right foot has also been 
evaluated analogous to a tenosynovitis under hyphenated 
Diagnostic Code 5099-5024.  In evaluating the veteran's claim 
under Diagnostic Code 5024, the Board initially notes there 
are no diagnostic codes which evaluate limitation of motion 
of the feet, and there is no evidence of arthritis.  

However, it is the Board's opinion that the veteran's foot 
disability may best be evaluated under Diagnostic Code 5284 
for other foot injuries in which a 10 percent rating is 
warranted for a moderate foot injury, a 20 percent rating is 
warranted for a moderately severe foot injury, and a 30 
percent rating is warranted for a severe foot injury.  The 
note accompanying DC 5284 states that a 40 percent rating is 
warranted where there is actual loss of the use of the foot.  
The Board observes that the words "moderate," "moderately 
severe," and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

At the April 2001 VA examination, the veteran stated that on 
running, pain on the dorsum of the foot occurs after running 
and radiates up the anterior aspect of the leg and that she 
sometimes has noted numbness and tingling in the area.  The 
veteran stated that she cannot wear high heels.  On physical 
examination, there was no evidence of neuromuscular or 
skeletal abnormality and she could toe, heel, hop, squat, and 
bear weight without evidence of pain.  Diagnosis was 
tendonitis of the right foot without x-ray abnormality.

At the April 2007 VA examination, the veteran's right foot 
was noted to be more of an Achilles' tendonitis in the 
posterior aspect of the foot.  Physical examination 
demonstrated tenderness and soreness over the Achilles' 
tendon but no other tendon swelling or deformity of the foot 
was noted or identified.  The veteran was noted to be able to 
stand and walk.  No other abnormal weight bearing was noted.  
Final diagnosis was tendonitis to the right foot.  

After careful review of the evidence, the Board finds the 
veteran's right foot tendonitis does not more nearly 
approximates a moderately-severe foot disability.  In making 
this determination, the Board notes, although there is 
evidence of pain, there is no evidence of limitation of 
standing or walking associated with the right foot 
disability. 

Nor is a higher rating available under any other diagnostic 
code used to rate foot conditions as these diagnostic codes 
are clearly not applicable because the record shows no 
evidence of a weak foot (Diagnostic Code 5277), pes cavus 
(Diagnostic Code 5258), Morton's disease (Diagnostic Code 
5279), hallux valgus (Diagnostic Code 5280), hallux rigidus 
(Diagnostic Code 5281), hammer toes (Diagnostic Code 5282), 
or malunion or nonunion of the metatarsal bones (5283).  

In sum, the veteran's right foot tendonitis is manifested by 
pain and tenderness.  Therefore, the Board concludes that no 
higher than a 10 percent disability is warranted for right 
foot tendonitis.


ORDER

Entitlement to an initial evaluation of 20 percent, but no 
higher, for thoracolumbar strain is granted subject to the 
law and regulations governing the payment of monetary 
benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for tendonitis of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tendonitis of the right foot is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


